DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, 4, 6-8 are amended, wherein claim 1 is an independent claim. Claims 1-10 are currently examined on the merits.
Specification
The amendment filed 12/29/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: “different wall height” recited in para. [0017], [0048] and [0049]. Applicant is required to cancel the new matter in the reply to this office Action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “bottom of the outer truncated cone extends different wall height to form downwardly convex steps”, “protruding portion constitutes the steps”, “bottom of the outer truncated cone has different wall heights to form the downwardly convex steps at the bottom of the reflector”, “the protruding portion being ring-shaped and covers the bottom of the  must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "a rotation shaft … a pair of magnets… wall height …", which is not disclosed in the specification as originally filed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

The recited in claim 6 “…an inner truncated cone, an outer truncated cone…” constitutes an indefinite subject matter. It is noted that parent claim 1 already recites “an inner truncated cone, an outer truncated cone”; it is not clear whether “an inner truncated cone, an outer truncated cone” recited in claim 6 is related to or referring to the inner truncated cone and the outer truncated or not.as recited in the parent claim. Therefore, the metes and bounds of claim 2 are not readily ascertainable. Clarification and/or correction are/is required. 
The recited in claim 7 “…the bottom of the outer truncated cone has different wall height to form the downwardly convex steps at the bottom of the reflector” constitutes an indefinite subject matter. It is not clear what “wall height” represents. Therefore, the metes and bounds of claim 7 are not readily ascertainable. Clarification and/or correction are/is required. 
The recited in claim 9 “…the protruding portion constitutes the steps” constitutes an indefinite subject matter. Parent claims recites “a bottom of the outer truncated cone…form downwardly convex steps”; it appears that the outer truncated 
The recited in claim 10 “…the steps are located on the protruding portion” constitutes an indefinite subject matter. Parent claims recites “a bottom of the outer truncated cone…form downwardly convex steps”; it appears that the outer truncated cone 162 and the protruding portion 181 are not the same structural elements for example as shown in the instant fig 5. It is not clear where the downwardly convex steps are located. Therefore, the metes and bounds of claim 10 are not readily ascertainable. Clarification and/or correction are/is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Piotr Filar (US 20100288185 A1, “Filar”) in view of Ferry et al (US 6197111 B1, “Ferry”).
Regarding claim 1, Filar (entire document) teaches a silicon (semiconductor) single crystal growth apparatus comprising a housing 3 (furnace body) (fig 1, 0024); a crucible 1 being arranged inside the furnace body (housing) to contain a silicon melt 2 (fig1, 0024); a pulling mechanism 16 (device/rotation shaft) being arranged on the top of the furnace body (housing) and used for pulling out a crystal 5 (silicon ingot rod) from the silicon melt 2 (fig1, 0024); a member (reflector) comprising a part/heat 
Filar teaches reflector has a shape of truncated cone (fig 1) as addressed above, but does not explicitly teach the reflector comprising an inner truncated cone and an outer truncated cone, a bottom of the outer truncated cone extending below a bottom of the inner truncated cone and the bottom of the outer truncated being closed with the bottom of the inner truncated cone. However Ferry teaches a crystal puller, wherein a heat shield assembly (reflector) comprises a shape of truncated cone having an inner reflector and an outer reflector, and a bottom of the outer truncated cone extending below a bottom of the inner truncated cone and the bottom of the outer truncated being closed with the bottom of the inner truncated cone (figs 1 and 5, col 5 line 9 to col 6 line 49). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Filar per teachings of Ferry in order to provide an improved heat shielding for growing a crystal ingot having reduced defects (Ferry abstract and col 3 lines 9-23). Furthermore, absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a 
Regarding claim 2, Filar/Ferry teaches that the steps (the collar portions 13) are arranged on opposite sides of the cover of the reflector along the direction of the magnetic field B (Filar figs 2-4).
Regarding claim 3, Filar/Ferry teaches that the steps (the collar portions 13) are arc-shaped steps and arranged along the circumferential direction of the reflector (Filar figs 2-4).
Regarding claim 4, Filar/Ferry teaches that a sector of the melt free surface (corresponding to the portion without the collars/arc-shaped steps of the reflector) has an angle of not less than 45º and not more than 135º (Filar 0028 and claim 2), e.g., the collar portions (arc-shaped steps) has an angle not less than 5º and not more than 135º, overlapping the instantly claimed angle range of 20º-160º. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Regarding claim 5, Filar/Ferry teaches that the steps (collar portions) of the reflector member has a certain height (Filar figs 2-4), but does not explicitly teach that the height is in the range of 2-20 mm. However, it is well-established that “the only 
Regarding claim 6, Filar/Ferry teaches the reflector as addressed above, but does not explicitly teach that the reflector comprises an inner truncated one, an outer truncated one, and a heat insulating material, and the bottom of the outer truncated one is extended below the bottom of the inner truncated one and is closed to the bottom of the inner truncated one to form a cavity between the inner truncated one and the outer truncated one, and the heat insulation material is disposed in the cavity (Ferry figs 1 and 5, col 5 line 9 to col 6 line 49).
Regarding claim 7, Filar/Ferry teaches that the bottom of the collar portions (outer portion of cylinder/cover) has different wall thicknesses to form the downwardly convex steps at the bottom of the reflector (Filar fig 2; Ferry figs 1 and 5), meeting the claim.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Filar/ Ferry as applied to claim 6 above, and further in view of Fu et al (JP 2004182580 A, machine translation, “Fu”).
Regarding claim 8, Filar/Ferry teaches that reflector as addressed above, but does not explicitly teach that the reflector comprises an inserting part, the inserting part comprises a protruding portion and an inserting portion, and the inserting portion 
Regarding claim 9, Filar/Ferry/Fu teaches the direction of the magnetic field, and further teaches a plurality of sections and the protruding portion constitutes steps/ sections (Fu fig 10), any two sections disposed on opposite sides of the reflector meet the instantly claimed two sections. Filar/Ferry /Fu does not explicitly teach the specific arrangement of the “two sections disposed along the direction of the magnetic field”. However it has been held that the mere rearrangement of parts prima facie obvious. See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); see also MPEP 2144.04(VI) (C). 
  Regarding claim 10 Filar/Ferry /Fu teaches that the protruding portion is ring-shaped (Fu fig 10) and covers the bottom of the reflector (Fu figs1, 2, 4, 6, 8-10, pages 3, 4 and 10), and the steps are located on the protruding portion (Fu figs1, 2, 4, 6, 8-10).
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the objection to drawings have been considered, but not found persuasive. It is noted that fig 3 is a 2D drawing. Based on this drawing, one ordinary skilled in the art still cannot readily recognized what the “downwardly convex steps” structural feature is, although the applicants name the “1601 and 1602” as “downwardly convex steps”; the descriptions and/or drawings are confusing with respect to the relative arrangements about “downwardly convex steps 1601 and 1602,” “protruding portion 181” and “the bottom of the outer truncated cone has different wall height to form the downwardly convex steps at the bottom of the reflector”. Therefore the objection is maintained.
Applicant's arguments with respect to the art rejection to claims 1-10 have been fully considered but they are not persuasive, because the arguments do not .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness is well-established per teachings/combination of the instantly cited references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/05/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714